Case 2:20-cv-00341-JPH-DLP Document 5 Filed 07/13/20 Page 1 of 2 PageID #: 16




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

EDWARD M. HAMPTON,                                      )
                                                        )
                                 Plaintiff,             )
                                                        )
                            v.                          )       No. 2:20-cv-00341-JPH-DLP
                                                        )
MATT LEOHR, et al.,                                     )
                                                        )
                                 Defendants.            )


   ORDER DENYING MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
     DISMISSING ACTION, AND DIRECTING ENTRY OF FINAL JUDGMENT

           Edward Hampton, a prisoner at Wabash Valley Correctional Facility, seeks leave to

proceed with this action without prepaying the filing fee. Dkt. 2. However, Mr. Hampton is

ineligible to proceed in forma pauperis because he has accumulated three "strikes" under the Prison

Litigation Reform Act. 28 U.S.C. § 1915(g). The Court has notified Mr. Hampton of his three

strikes:

            Plaintiff is a "three-strike" individual, who because he has filed three or more
           lawsuits that have been dismissed for failure to state a claim, being frivolous, or
           malicious, is ineligible to proceed in forma pauperis. 28 U.S.C. § 1915(g). Three
           such cases are (1) Hampton v. Hinton, No. 1:16-006-SEB-DKL (S.D. Ind. Jan 25,
           2016) (dismissed for failure to state a claim); (2) Hampton v. Ind. Dep't of Corr.,
           No. 1:15-cv-1966-JMS-MJD (S.D. Ind. Dec. 31, 2015) (dismissed for failure to
           state a claim); and (3) Hampton v. Stansbury, No. 1:16-cv-156-SEB-MJD ([S.D.]
           Ind. May 19, 2016) (dismissed for failure to state a claim).

Hampton v. Cnty. of Allen, et al., no. 1:17-cv-00924-JMS-MJD, dkt. 6 (S.D. Ind. Mar. 29, 2017).

           Mr. Hampton did not acknowledge his three strikes in filing his motion for leave to proceed

in forma pauperis. See dkt. 2. "An effort to bamboozle the court by seeking permission to proceed

in forma pauperis after a federal judge has held that §1915(g) applies to a particular litigant will

lead to immediate termination of the suit." Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999).


                                                    1
Case 2:20-cv-00341-JPH-DLP Document 5 Filed 07/13/20 Page 2 of 2 PageID #: 17




Litigants in Mr. Hampton's position "must disclose to the court the fact that they have 'struck out'

and . . . pay all fees upfront, or risk dismissal of their case as a sanction for misconduct." Isby v.

Brown, 856 F.3d 508, 519 (7th Cir. 2017).

       For this reason, Mr. Hampton's motion for leave to proceed in forma pauperis, dkt. [2], is

DENIED, and this action is dismissed with prejudice. If the harm alleged in the complaint is

ongoing, nothing in this Entry prohibits Mr. Hampton from filing a new civil action asserting

claims based on circumstances occurring after the entry of final judgment in this case. If

Mr. Hampton does so, he must also pay the $400.00 filing fee or file a motion for leave to proceed

in forma pauperis that (1) discloses that he has incurred three strikes, and (2) explains why the

complaint is subject to the "imminent danger of serious physical injury" exception to § 1915(g).

       Final judgment consistent with this Entry shall now issue.

SO ORDERED.

Date: 7/13/2020



Distribution:

EDWARD M. HAMPTON
988987
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                  2
